



Exhibit 10.2


PHANTOM STOCK UNIT AGREEMENT
FOR INTERNATIONAL EMPLOYEES
CIRCOR INTERNATIONAL, INC.




Name of Awardee: Participant Name
Awardee Solium Number: XXX
Number of Phantom Stock Units: XXXX
Award Date: March 5, 2018


Pursuant to the CIRCOR International, Inc. 2014 Stock Option and Incentive Plan
(the “Plan”), CIRCOR International, Inc. and its subsidiaries (the “Company”) is
granting to the Awardee named above, who is an officer, director or employee of
the Company or any of its Subsidiaries, an award (the “Award”) of Phantom Stock
Units (“PSUs”) subject to the terms and conditions set forth herein and in the
Plan.


1.    Vesting Schedule. No portion of this Award may be received until such
portion shall have vested. Except as otherwise set forth in this Agreement or in
the Plan, the PSUs will vest over a three-year period (the “Vesting Period”) in
tranches on the dates set forth in the table below (each, a “Vesting Date”) ,
subject to employment with the Company on each Vesting Date:


Number of        
Phantom Stock Units    Vesting Date
(XXX)    one-third    March 5, 2019
(XXX)    one-third    March 5, 2020
(XXX)    one-third    March 5, 2021




In the event of a Change of Control as defined in Section 14.3 of the Plan, this
Award shall become immediately vested whether or not this Award or any portion
thereof is vested at such time.


2.    Payment of PSUs; Rights as Stockholder.


(a)    Subject to Section 3 of this Agreement, upon a Vesting Date, the Awardee
shall receive a gross cash amount equal to the number of PSUs that have become
vested on such date multiplied by the closing price of the Company’s Common
Stock (the “Stock”) on the last trading day prior to the date of vesting,
reduced by any amount required for withholding taxes.


(b)    Awardee shall not have any rights as a holder of the shares of Stock
underlying this Award including but not limited to voting rights and dividends.


3.    Termination of Employment or Other Business Relationship. If the Awardee's
employment or other business relationship with the Company or a Subsidiary is
terminated for any reason except as otherwise set forth in this Section 3,
Awardee’s right in any PSUs that are not vested shall automatically terminate
upon the effective date of such termination of employment or other business
relationship with the Company and its Subsidiaries and such PSUs shall be
cancelled as provided within the terms of the Plan and shall be of no further
force and effect. Amounts that are become vested as provided under this Section
3 on account a termination of employment due to death, disability or retirement
as defined below (each, a “Qualifying Termination”) shall be paid as soon as
administratively practicable following such Qualifying Termination.




a)Termination Due to Death. If the Awardee’s employment terminates by reason of
the Awardee’s death, (excluding death by suicide), all outstanding awards shall
become vested as


    



--------------------------------------------------------------------------------





of the date of death and the Company shall issue payment to Awardee’s designated
beneficiary or estate executor. This gross payment will be reduced by any amount
required for withholding taxes.




b)Termination Due to Disability. If the Awardee’s employment terminates by
reason of the Awardee’s permanent disability (as recognized under the laws of
the jurisdiction where the Awardee resides), all outstanding awards shall become
vested as of the date of such termination and the Company shall issue payment to
Awardee. This gross payment will be reduced by any amount required for
withholding taxes.




c)Termination Due to Retirement. If the Awardee’s employment is terminated by
reason of the Awardee’s qualified early or normal retirement under the laws of
the jurisdiction where the Awardee resides, a pro rata portion of the Awardee’s
outstanding awards shall become vested as of the date of such termination, with
such pro rata portion equal to the Awardee’s PSUs that are scheduled to vest on
the next Vesting Date following such termination multiplied by a fraction, the
numerator of which is the number of days on which the Awardee was employed by
the Company or a Subsidiary during the Vesting Year (as defined in this Section
3(c)) in which such termination occurs, and the denominator of which is three
hundred sixty-five (365). The Awardee shall receive a gross cash payment equal
to the resulting number of such vested PSUs multiplied by the average closing
price of the Stock for the 30 days prior to the last trading day before the
termination date. This gross payment will be reduced by any amount required for
withholding taxes. The term “Vesting Year” as used in this Agreement means each
of the twelve (12) month periods that ends on a Vesting Date, as set forth in
Section 1 of this Agreement.


d)Termination for Cause. If the Awardee’s employment terminates for Cause (as
defined below), all outstanding awards (whether vested or unvested) shall
terminate immediately and be of no further force and effect. For purposes
hereof, unless otherwise provided in an employment agreement between the Company
and the Awardee, a termination of employment for “Cause” shall mean, the
occurrence of one or more of the following: (i) the Awardee is convicted of,
pleads guilty to, or confesses to any felony or any act of fraud,
misappropriation or embezzlement which has an immediate and materially adverse
effect on the Company or any Subsidiary, as determined by the Administrator in
good faith in its sole discretion; (ii) the Awardee engages in a fraudulent act
to the material damage or prejudice of the Company or any Subsidiary or in
conduct or activities materially damaging to the property, business or
reputation of the Company or any Subsidiary, all as determined by the
Administrator in good faith in its sole discretion; (iii) any material act or
omission by the Awardee involving malfeasance or negligence in the performance
of the Awardee’ s duties to the Company or any Subsidiary to the material
detriment of the Company or any Subsidiary, as determined by the Administrator
in good faith in its sole discretion, which has not been corrected by the
Awardee within thirty (30) days after written notice from the Company of any
such act or omission; (iv) failure by the Awardee to comply in any material
respect with any written policies or directives of the Company as determined by
the Administrator in good faith in its sole discretion, which has not been
corrected by the Awardee within ten (10) days after written notice from the
Company of such failure; or (v) material breach by the Awardee of any
non-competition, confidentiality or similar agreements between the Awardee and
the Company as determined by the Administrator in good faith in its sole
discretion.


e)Termination without Cause. If the Awardee’s employment is terminated by the
Company without Cause and unless otherwise determined by the Administrator, any
portion of the Award that is not vested by time of such termination shall
terminate immediately and be of no further force and effect.




f)Termination of Employment by Awardee. If the Awardee voluntarily terminates
his or her employment with the Company for reasons other than death, permanent
disability or retirement (in each case as described in this Section 3), except
as otherwise provided in any employment


    



--------------------------------------------------------------------------------





agreement between the Awardee and the Company, the Awardee's unvested PSUs shall
be canceled.


g)Miscellaneous. The Administrator’s determination of the reason for termination
of the Awardee’s employment shall be conclusive and binding on the Awardee and
his or her representatives or legatees. Any portion of this Award that is
unvested after the application of this Section 3 shall be cancelled immediately
upon any termination of employment and the Awardee shall not receive any payment
in respect of such cancelled portion of this Award.




4.    Incorporation of Plan. Notwithstanding anything herein to the contrary,
this Award shall be subject to and governed by all the terms and conditions of
the Plan. Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.


5.    Section 409A. Anything in this Agreement to the contrary notwithstanding,
if at the time of the Awardee’s “separation from service” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), the
Company determines that the Awardee is a “specified employee” within the meaning
of Section 409A(a)(2)(B)(i) of the Code, then to the extent any payment or
benefit that the Awardee becomes entitled to under this Agreement would be
considered deferred compensation subject to the 20 percent additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and
such benefit shall not be provided any earlier than the date that is the earlier
of (A) six months and one day after the Awardee’s separation from service, or
(B) the Awardee’s death.


6.    Transferability. This Agreement is personal to Awardee, is non-assignable
and is not transferable in any manner, by operation of law or otherwise, other
than by will or the laws of descent and distribution. This Award is available,
during Awardee's lifetime, only to Awardee, and thereafter, only to Awardee's
designated beneficiary or estate.


7.    Non-Solicitation Agreement. Awardee, for a period of two years following
the termination of Awardee’s affiliation with the Company shall not directly or
indirectly (1) induce, solicit, request or advise any Customers (as defined
below) to patronize any business which competes with any business of the Company
for which Awardee has had any management responsibility during his affiliation
with Company; or (2) entice, solicit, request or advise any employee of the
Company to leave the Company’s employment or to otherwise accept employment (or
other affiliation) with any person, firm or business with which Awardee has an
employment or consulting relationship. As used above, “Customers” means all
customers of any business of the Company for which the Awardee had contact or
management responsibility during the last two years of his affiliation with
Company.
 






































    



--------------------------------------------------------------------------------





8.    Miscellaneous.


(a)    Notice hereunder shall be given to the Company at its principal place of
business, and shall be given to Awardee at the address set forth in the
Company’s records for such Awardee, or in either case at such other address as
one party may subsequently furnish to the other party in writing.


(b)    This Award does not confer upon Awardee any rights with respect to
continuance of employment by the Company or any Subsidiary.


(c)    The Company may at any time amend or cancel any outstanding portion of
this Award, but no such action may be taken which adversely affects Awardee's
rights under this Agreement without Awardee's consent.


CIRCOR INTERNATIONAL, INC.
                                
By: /s/ Scott Buckhout

--------------------------------------------------------------------------------

Scott Buckhout
Title: President and CEO


The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.


Date:    

--------------------------------------------------------------------------------

Awardee:    
    


    

